DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings, received on 21 January 2022, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 is rejected because the claim depends from Claim 8.  Examiner respectfully suggests amending Claim 8 to depend from another Claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 9-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al. (US 20180324022 A1 using the provisional filing date of 04 May 2017 corresponding to U.S. Provisional Application 62/501,716; hereinafter referred to as “Sheng”) in view of Qualcomm Incorporated (PBCH Design Considerations, 3rd April 2017, 3GPP TSG RAN WG1 Meeting RAN1#88bis, Tdoc: R1-1705568, See PTO-892: Non-Patent Literature: Reference U; hereinafter referred to as “Qualcomm”) in further view of Harada et al. (US 20200059810 A1 using the PCT filing date of 02 May 2017; hereinafter referred to as “Harada”).
Regarding Claim 1, Sheng discloses an apparatus comprising: 
a transceiver (¶48 & Fig. 5A-5E, Sheng discloses a wireless terminal comprising transceiver 42) that receives a synchronization signal of a synchronization signal block of a synchronization signal burst set (¶61 & ¶20 & Fig. 8 (Step 8-2) | Application 62/501,716: ¶50-51 & Fig. 8, Sheng discloses reception, by a terminal, of a synchronization signalling block burst set where the synchronization signalling block burst set comprises SS burst set where each SS Burst set further comprises L synchronization signal blocks); and 
a controller coupled to the transceiver (¶48 & Fig. 5A-5E, Sheng discloses a wireless terminal further comprising a processor 40 coupled to the transceiver 42), where the controller performs a measurement at least on the received synchronization signal of the synchronization signal block (¶61 & Fig. 8 (Step 8-4) & ¶56-57 | Application 62/501,716: ¶50-51 & Fig. 8, Sheng discloses measuring, by the terminal, the secondary synchronization signal, or reference signal, of the synchronization signalling block.  ¶97, Sheng discloses that each synchronization signal block comprises a new radio primary synchronization signal (NR-PSS) and a new radio secondary synchronization signal (NR-SSS)), 
wherein the transceiver transmits a measurement report (¶61 & Fig. 8 (Step 8-4) & ¶56-57, Sheng discloses transmission by reporting the measurement results to the radio access node).
However, Sheng does not explicitly disclose the transceiver receives a physical broadcast channel of the synchronization signal block, wherein the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel, wherein the first portion of the physical broadcast channel carries at least a part of minimum system information, wherein the second portion of the physical broadcast channel carries timing information, and wherein the timing information includes information including at least a synchronization signal block index of the synchronization signal block within the synchronization signal burst set, wherein the controller determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set.
Qualcomm, a prior art reference in the same field of endeavor, teaches the transceiver receives a physical broadcast channel of the synchronization signal block (Pg. 2 of 8, §2.1 NR-PBCH, Qualcomm teaches reception, by a user equipment from a different device, a NR-PBCH corresponding to a Synchronization Signal Block), wherein the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches a New Radio Physical Broadcast Channel (NR-PDCH) comprising a first portion further comprising the minimum system information and a second portion further comprising a synchronization signal (SS) block index), wherein the first portion of the physical broadcast channel carries at least a part of minimum system information (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that a first portion of the NR-PDCH includes minimum system information), wherein the second portion of the physical broadcast channel carries timing information (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that the second portion of the NR-PDCH includes SS block index.  Examiner correlates SS Block Index to “timing information”), and wherein the timing information includes information including at least a synchronization signal block index of the synchronization signal block within the synchronization signal burst set, wherein the controller determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that the second portion of the NR-PDCH includes SS block index.  Examiner correlates SS Block Index to “timing information”).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Sheng by the transceiver receives a physical broadcast channel of the synchronization signal block, wherein the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel, wherein the first portion of the physical broadcast channel carries at least a part of minimum system information, wherein the second portion of the physical broadcast channel carries timing information, and wherein the timing information includes information including at least a synchronization signal block index of the synchronization signal block within the synchronization signal burst set, wherein the controller determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set as taught by Qualcomm because additional signaling, in another PBCH or NR-SS, reduces spectrum utilization which, in turn, improves the operation of the UE (Qualcomm, Pg. 4 of 8, §2.4 NR-PBCH Payload and Contents).
However, Sheng does not disclose the measurement report includes a measurement quantity from the measurement on the received synchronization signal of the synchronization signal block and includes the determined synchronization signal block index.
Harada, a prior art reference in the same field of endeavor, teaches the measurement report includes a measurement quantity from the measurement on the received synchronization signal of the synchronization signal block and includes the determined synchronization signal block index (¶41, Harada discloses a measurement report that comprises a Received Signal Reference Power measurement corresponding to a SS block and the SS Block Index corresponding to the SS block).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Sheng by requiring that the measurement report includes a measurement quantity from the measurement on the received synchronization signal of the synchronization signal block and includes the determined synchronization signal block index as taught by Harada because beam switching is improved by allowing the network to just which beam’s quality is good from the viewpoint of the user equipment (Harada, ¶41).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 1.
Regarding Claim 2, Sheng in view of Qualcomm in further view of Harada discloses the apparatus according to claim 1.

However, Sheng does not explicitly disclose the controller determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set at least based on the second portion of the physical broadcast channel.
Qualcomm, a prior art reference in the same field of endeavor, teaches the controller determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set at least based on the second portion of the physical broadcast channel (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches determining the SS block index from the second portion of the NR-PDCH after demodulation/decoding of the PBCH using a reference signal).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Sheng by requiring that the controller determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set at least based on the second portion of the physical broadcast channel as taught by Qualcomm because additional signaling, in another PBCH or NR-SS, reduces spectrum utilization which, in turn, improves the operation of the UE (Qualcomm, Pg. 4 of 8, §2.4 NR-PBCH Payload and Contents).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 2.
Regarding Claim 3, Sheng in view of Qualcomm in further view of Harada discloses the apparatus according to claim 1.
However, Sheng does not disclose the part of minimum system information includes an indication of a part of system frame number information.
Qualcomm, a prior art reference in the same field of endeavor, teaches the part of minimum system information includes an indication of a part of system frame number information (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that a first portion of the NR-PDCH includes minimum system information further comprising system frame number (SFN)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Sheng in view of Qualcomm in further view of Harada by requiring that the part of minimum system information includes an indication of a part of system frame number information as taught by Qualcomm because additional signaling, in another PBCH or NR-SS, is reduces spectrum utilization which, in turn, improves the operation of the UE (Qualcomm, Pg. 4 of 8, §2.4 NR-PBCH Payload and Contents).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 3.
Regarding Claim 9, Sheng in view of Qualcomm in further view of Harada discloses the apparatus according to claim 1.
Sheng further discloses a set of resource elements corresponding to the second portion comprises a part of physical broadcast channel orthogonal frequency division multiplexing symbols (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches a New Radio Physical Broadcast Channel (NR-PDCH) comprising a first portion further comprising the minimum system information and a second portion further comprising a synchronization signal (SS) block index are transmitted over the time-frequency resources scheduled over the PBCH).
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 9.
Regarding Claim 10, Sheng in view of Qualcomm in further view of Harada discloses the apparatus according to claim 1.
Sheng further discloses a set of resource elements corresponding to the second portion comprises a part of a physical broadcast channel frequency band (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches a New Radio Physical Broadcast Channel (NR-PDCH) comprising a first portion further comprising the minimum system information and a second portion further comprising a synchronization signal (SS) block index are transmitted over the time-frequency resources scheduled over the PBCH).
Regarding Claim 11, Sheng in view of Qualcomm in further view of Harada discloses the apparatus according to claim 1.
However, Sheng does not disclose the timing information includes information including only one synchronization signal block index of the synchronization signal block within the synchronization signal burst set.
Qualcomm, a prior art reference in the same field of endeavor, teaches the timing information includes information including only one synchronization signal block index of the synchronization signal block within the synchronization signal burst set (Pg. 4 of 8, §2.4 NR-PDCH, Qualcomm teaches that the second portion of the NR-PDCH includes SS block index).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Sheng by requiring that the timing information includes information including only one indication of the synchronization signal block index of the synchronization signal block within the synchronization signal burst set as taught by Qualcomm because additional signaling, in another PBCH or NR-SS, reduces spectrum utilization which, in turn, improves the operation of the UE (Qualcomm, Pg. 4 of 8, §2.4 NR-PBCH Payload and Contents).
Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng in view of Qualcomm in view of Harada in further view of Wei et al. (US 20200100214 A1 using the foreign filing date of 26 January 2017 corresponding to PCT/CN2017/072721; hereinafter referred to as “Wei”).
Regarding Claim 6, Sheng in view of Qualcomm in further view of Harada discloses the apparatus according to claim 1.
However, Sheng does not explicitly disclose the part of minimum system information and the timing information are separately encoded and modulated to separate sets of modulation symbols.
Wei, a prior art reference in the same field of endeavor, teaches the part of minimum system information and the timing information are separately encoded and modulated to separate sets of modulation symbols (¶67 & ¶136, Wei teaches that a second set of bits comprising a Physical Broadcast Channel (PBCH) payload and a first set of bits comprising a Synchronization Signal Block (SSB) Index are separately processed by the encoder and modulated).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Sheng by requiring that the part of minimum system information and the timing information are separately encoded and modulated to separate sets of modulation symbols as taught by Wei because jointly encoded PBCH transmissions may be decoded without the deleterious effects of blind decoding and without significant loss of error protection or significant increases in latency (Wei, ¶27).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 6.
Regarding Claim 7, Sheng in view of Qualcomm in further view of Harada discloses the apparatus according to claim 1.
However, Sheng does not explicitly disclose the part of minimum system information and the timing information are jointly encoded.
Wei, a prior art reference in the same field of endeavor, teaches the part of minimum system information and the timing information are jointly encoded (¶84 & Fig. 9 (925), Wei teaches jointly encoding a SS Block Index and a PBCH Payload.  ¶82, Wei further teaches that the PBCH Payload may comprise a system frame number (SFN)).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Sheng by requiring that the part of minimum system information and the timing information are jointly encoded as taught by Wei because jointly encoded PBCH transmissions may be decoded without the deleterious effects of blind decoding and without significant loss of error protection or significant increases in latency (Wei, ¶27).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 7.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 12-18 of prior U.S. Patent No. 11246049 (hereinafter referred to as “the ‘049 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 1, Claim 12 of the ‘049 Patent discloses an apparatus comprising: 
a transceiver that receives a synchronization signal of a synchronization signal block of a synchronization signal burst set (Claim 12 of the '049 Patent discloses a transceiver that receives a synchronization signal of a synchronization signal block of a synchronization signal burst set); and 
a controller coupled to the transceiver (Claim 12 of the '049 Patent discloses a controller coupled to the transceiver), where the controller performs a measurement at least on the received synchronization signal of the synchronization signal block (Claim 12 of the '049 Patent discloses the controller performs a measurement at least on the received synchronization signal of the synchronization signal block), wherein the transceiver receives a physical broadcast channel of the synchronization signal block (Claim 12 of the '049 Patent discloses the transceiver receives a physical broadcast channel of the synchronization signal block), wherein the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel (Claim 12 of the '049 Patent discloses the physical broadcast channel comprises a first portion of the physical broadcast channel and a second portion of the physical broadcast channel), wherein the first portion of the physical broadcast channel carries at least a part of minimum system information (Claim 12 of the '049 Patent discloses the first portion of the physical broadcast channel carries at least a part of minimum system information), wherein the second portion of the physical broadcast channel carries timing information (Claim 12 of the '049 Patent discloses the second portion of the physical broadcast channel carries timing information), and wherein the timing information includes information including at least a synchronization signal block index of the synchronization signal block within the synchronization signal burst set (Claim 12 of the '049 Patent discloses the timing information includes information including at least a synchronization signal block index of the synchronization signal block within the synchronization signal burst set), wherein the controller determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set (Claim 12 of the '049 Patent discloses determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set at least based on the demodulating and decoding), and wherein the transceiver transmits a measurement report (Claim 12 of the '049 Patent discloses the transceiver transmits a measurement report), wherein the measurement report includes a measurement quantity from the measurement on the received synchronization signal of the synchronization signal block and includes the determined synchronization signal block index (Claim 12 of the '049 Patent discloses the measurement report includes a measurement quantity from the measurement on the received synchronization signal of the synchronization signal block and includes the determined synchronization signal block index).
Regarding Claim 12, Claim 12 is rejected on the same basis as Claim 1.
Regarding Claim 2, Claim 12 of the ‘049 Patent discloses the apparatus according to claim 1.
Claim 12 of the ‘049 Patent further discloses the controller determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set at least based on the second portion of the physical broadcast channel (Claim 12 of the '049 Patent discloses determines the synchronization signal block index of the synchronization signal block within the synchronization signal burst set at least based on the demodulating and decoding the second portion of the physical broadcast channel).
Regarding Claim 13, Claim 13 is rejected on the same basis as Claim 2.
Regarding Claim 3, Claim 12 of the ‘049 Patent discloses the apparatus according to claim 1.
Claim 13 of the ‘049 Patent discloses the part of minimum system information includes an indication of a part of system frame number information (Claim 13 of the '049 Patent discloses the part of minimum system information includes an indication of a part of system frame number information).
Regarding Claim 14, Claim 14 is rejected on the same basis as Claim 3.
Regarding Claim 4, Claim 12 of the ‘049 Patent discloses the apparatus according to claim 1.
Claim 14 of the ‘049 Patent discloses a first set of resource elements corresponding to the first portion at least partially overlaps with a second set of resource elements corresponding to the second portion (Claim 14 of the '049 Patent discloses a first set of resource elements corresponding to the first portion at least partially overlaps with a second set of resource elements corresponding to the second portion).
Regarding Claim 15, Claim 15 is rejected on the same basis as Claim 4.
Regarding Claim 5, Claim 12 and Claim 14 of the ‘049 Patent discloses the apparatus according to claim 4.
Claim 15 of the ‘049 Patent discloses the controller demodulates and decodes the first portion of the physical broadcast channel (Claim 15 of the '049 Patent discloses the controller demodulates and decodes the first portion of the physical broadcast channel), wherein decoding the first portion of the physical broadcast channel includes canceling interference from the second portion of the physical broadcast channel (Claim 15 of the '049 Patent discloses wherein decoding the first portion of the physical broadcast channel includes canceling interference from the second portion of the physical broadcast channel).
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 5.
Regarding Claim 6, Claim 12 of the ‘049 Patent discloses the apparatus according to claim 1.
Claim 16 of the ‘049 Patent discloses the part of minimum system information and the timing information are separately encoded and modulated to separate sets of modulation symbols (Claim 16 of the '049 Patent discloses the part of minimum system information and the timing information are separately encoded and modulated to separate sets of modulation symbols).
Regarding Claim 17, Claim 17 is rejected on the same basis as Claim 6.
Regarding Claim 7, Claim 12 of the ‘049 Patent discloses the apparatus according to claim 1.
Claim 17 of the ‘049 Patent discloses the part of minimum system information and the timing information are jointly encoded (Claim 17 of the '049 Patent discloses the part of minimum system information and the timing information are jointly encoded).
Regarding Claim 18, Claim 18 is rejected on the same basis as Claim 7.
Regarding Claim 8, Claim 12 of the ‘049 Patent discloses the apparatus according to claim 8.
Claim 18 of the ‘049 Patent discloses jointly encoded bits of the part of minimum system information are encoded into a first self-decodable unit (Claim 18 of the '049 Patent discloses jointly encoded bits of the part of minimum system information are encoded into a first self-decodable unit), wherein jointly encoded bits of the timing information are encoded into second self-decodable unit (Claim 18 of the '049 Patent discloses  jointly encoded bits of the timing information are encoded into second self-decodable unit), and 
wherein the controller: 
decodes the part of minimum system information from the first self- decodable unit (Claim 18 of the '049 Patent discloses decodes the part of minimum system information from the first self-decodable unit), and 
decodes the timing information from the second self-decodable unit (Claim 18 of the '049 Patent discloses decodes the timing information from the second self-decodable unit).
Regarding Claim 19, Claim 19 is rejected on the same basis as Claim 8.
Regarding Claim 9, Claim 12 of the ‘049 Patent discloses the apparatus according to claim 1.
Claim 5 of the ‘049 Patent further discloses a set of resource elements corresponding to the second portion comprises a part of physical broadcast channel orthogonal frequency division multiplexing symbols (Claim 5 of the '049 Patent discloses a set of resource elements corresponding to the second portion comprises a part of physical broadcast channel orthogonal frequency division multiplexing symbols).
Regarding Claim 20, Claim 20 is rejected on the same basis as Claim 9.
Regarding Claim 10, Claim 12 of the ‘049 Patent discloses the apparatus according to claim 1.
Claim 12 of the ‘049 Patent further discloses a set of resource elements corresponding to the second portion comprises a part of a physical broadcast channel frequency band (Claim 12 of the '049 Patent discloses a set of resource elements corresponding to the second portion comprises a part of a physical broadcast channel frequency band).
Regarding Claim 11, Claim 12 of the ‘049 Patent discloses the apparatus according to claim 1.
Claim 12 of the ‘049 Patent further discloses a set of resource elements corresponding to the second portion comprises a part of a physical broadcast channel frequency band (Claim 12 of the '049 Patent discloses the second portion of the physical broadcast channel carries timing information, and wherein the timing information includes information including at least a synchronization signal block index of the synchronization signal block within the synchronization signal burst set).

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474